UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 00-6451



ANSE C. BLAKE,

                                               Petitioner - Appellant,

          versus


WARDEN FOX,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert C. Chambers, Dis-
trict Judge. (CA-98-1118-3)


Submitted:    August 29, 2000             Decided:   September 12, 2000


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anse C. Blake, Appellant Pro Se. Leah Perry Macia, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anse C. Blake appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss on the reasoning of the district court.

See Blake v. Fox, No. CA-98-1118-3 (S.D.W. Va. Mar. 15, 2000).   We

also deny Blake’s motion for appointment of counsel.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2